Case 1:19-cv-01615-TJK Document 3 Filed 06/03/19 Page 1of1

UNITED STATES DISTRICT COURT FOR
THE
DISTRICT OF COLUMBIA

DERRICK B. TARTT

PLAINTIFF, Case: 1:19-cv-01615 JURY DEMAND
Assigned To : Kelly, Timothy J.
V. Assign. Date : 6/3/2019
Description: PRO SE GEN ClV (F-DECk)

UNITED STATES OF AMERICA et. al.
JUDGE:

DEFENDANT

aa
Ny tian Vo, re lve € J + file
D-c, Reh, Frigues % Lonel A
w then Oso cot

erm obra Ame“

Dise f hah Eres ae oh
we
races p brats th bed, Ope (Meg Ak,

by Uc F

BRarle

Dba &
Jf LX RECEIVED

JUN 03 2018

Clerk, U.S. District & Bankruiatcy
Courts for the District of Columbia
